Citation Nr: 1108131	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  05-24 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for residuals of brain trauma, to include headaches.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to July 1973.  He was a prisoner of war (POW) from July 1967 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2009, this case was remanded by the Board to obtain a VA examination to evaluate the current severity of the Veteran's service-connected residuals of a  brain trauma, to include headaches under the criteria for traumatic brain injury (TBI) which became effective October 23, 2008, during the pendency of the Veteran's appeal.  The VA examination has been completed and the case is once again properly before the Board.  During the pendency of the appeal, by way of a January 2010 rating decision, the RO increased the Veteran's rating for his service-connected residuals of brain trauma, to include headaches, to 40 percent disabling, effective from the date he filed his claim for an increased rating-November 17, 2004.


FINDINGS OF FACT

1.  Under the rating criteria in effect since October 23, 2008, the Veteran's residuals of brain trauma (diagnosed as post concussive syndrome) are manifested by three or more subjective symptoms that "mildly" interfere with work, instrumental activities of daily living, family, and other close relationships; as well as complaints of mild memory loss, mildly impaired judgment, and neurobehavioral effects that occasionally interfere with workplace and social interaction but do not preclude them.  The medical evidence does not show objective evidence on testing of moderate impairment of memory, or moderately severely impaired judgment, nor does it show social interaction inappropriate most or all of the time, or neurobehavioral effects that interfere with or preclude workplace interaction.
2.  At no time during the appeal period has the Veteran been diagnosed with multi-infarct dementia due to his closed head injury.

3.  Under the rating criteria in effect since October 23, 2008, the Veteran is entitled to a separate 50 percent rating for migraine headaches, manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for cognitive impairment resulting from service-connected residuals of brain trauma has not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.114, 3.159, 4.1-4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

2.  Under the rating criteria in effect prior to October 23, 2008, the criteria for a higher rating for residuals of brain trauma with headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.124a, Diagnostic Codes 8045- 9304 (2008).

3.  As of October 23, 2008, the criteria for a separate 50 percent rating for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.124a, Diagnostic Codes 8045, 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in April 2005.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the Veteran's claim, any timing errors have been cured by the agency of original jurisdiction's (AOJ's) subsequent actions-including its most recent readjudication of the Veteran's increased rating claim, and issuance of a supplemental statement of the case in January 2010.  Id.)  Specifically, regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to higher ratings, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.

Also, in March 2009, VA informed the Veteran of the criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The timing defect of this correspondence was cured by the AOJ's subsequent readjudication of the Veteran's appeal in January 2010.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA medical records, and secured examinations in furtherance of his claims.  VA examinations with respect to the issue on appeal were obtained in January 2005 and November 2009.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on consideration of the VA medical records in the Veteran's claims file, addressed the pertinent evidence of record, considered the Veteran's statements regarding the severity of his traumatic brain injury and provided information necessary to apply the relevant diagnostic codes pertaining to the Veteran's residuals of a traumatic brain injury to include headaches.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Background

While serving in Vietnam, the Veteran was captured by the Vietcong, and held as a prisoner of war for five and a half years.  During this time, the Veteran sustained head trauma.  He reported being slapped, beaten, and hit across the face with the butt of a rifle.  At one point the Veteran escaped but was recaptured, and hit in the head severely with a rifle butt, suffering a broken nose.  The Veteran described how he had to suppress all of his injuries and the symptoms from them secondary to fear of being beaten.  See January 2005 and November 2009 VA examinations.

The relevant evidence of record includes a February 2003 VA neurological examination, a January 2005 VA headache examination and a November 2009 VA traumatic brain injury (TBI) examination.

At the February 2003 VA examination, the VA examiner noted that since the Veteran's injury to the face and head from being beaten as a POW, he had sustained two different types of headaches.  The first occurring over the eyes, and occurring one to two times per month, and a more frequent type of headache which was present in the back of the neck, and occurred two to three times per week.  The VA examiner noted that the Veteran took no medication for his headaches, and stated that the headaches were not accompanied by any other visual, motor, or sensory symptoms.  The Veteran also complained of a continuous ringing present in both ears ever since the in-service beatings.  The VA examiner noted that there were no acute flare-ups of symptoms just the periodic headaches.  The exact duration of the attacks was not clear, but at times they may last minutes or hours.  The VA examiner noted that the Veteran was moderately impaired during these attacks.  No special diagnostic tests were scheduled.  The Veteran's level of consciousness was full and there were no findings referable to the cranial nerves, gait, power, coordination, and sensation.  The VA examiner diagnosed the Veteran with mixed headache disorder post-traumatic in nature, and post-traumatic tinnitus.

At the January 2005 VA examination, the Veteran reported that he has suffered from headaches for the last 35 years, and noted that his headaches had been constant over the past five to six years.  The Veteran reported that his headaches ranged in severity from five on a good day up until eleven on a bad day, and noted that his headaches increase during the day due to factors such as stress.  The VA examiner noted that the Veteran had no associated symptoms of photophobia, or phonophobia, and denied any nausea or vomiting associated with them.  The headaches were dull and throbbing in pain and 90 percent of the time they were found in the back of his head.  The Veteran reported taking Advil and Ibuprofen, and on bad days he takes Zomig and goes to sleep.  The VA examiner noted that the Veteran had an MRI and MRA of the brain done at Boston Imaging in October 2004 and apparently that was normal.  From clinical notes, he also had a CT scan done in April 2004 which showed mild to moderate generalized atrophy, mild prominence of the left middle cerebral artery when compared to the right.  The VA examiner noted that this could be a normal variant but that further evaluation should be done with an MRA.  The Veteran denied any weakness, fatigue, or functional loss associated with his headaches, but noted that he did have pain.  The VA examiner noted that the Veteran had no history of seizures or dizziness.  On neurologic examination, there were no focal deficits but the Veteran's deep tendon reflexes were depressed.  The VA examiner stated that no significant findings were noted on his MRI, MRA of the brain, and CAT-scan.  The VA examiner diagnosed the Veteran with headaches, and opined that the Veteran's headaches were more likely than not associated with his history of head trauma occurring when he was a prisoner of war.

A May 2005 neurological examination noted that the Veteran had a normal high cortical functioning examination with attention, orientation, calculation and language all normal.  The examination also reflected normal motor and sensory examinations of the upper and lower extremities, a normal cranial nerve examination, and normal reflexes of the upper and lower extremities bilaterally.

A November 2005 neurology note reflected that the Veteran had experienced occipital headaches for 15 years, and that he had intense headaches 15 days of the month.  An October 2007 problems list in the outpatient treatment records reflected a diagnosis of migraines, and headaches, and an October 2008 entry included the Veteran's report that his migraine headaches were still coming and going and started in Vietnam when he was hit on his nose.

In November 2009, the Veteran was afforded another VA examination to assess the current severity of his service-connected traumatic brain injury.  On examination, the Veteran's reflexes (ankle, bicep, tricep, brachioradialis, finger jerk, abdominal and knee jerk) were normal (2+); and a sensory examination of the right and left upper and lower extremities reflected normal vibration, pain, position sense, and light touch, with no evidence of dysesthesias.  A motor examination of the elbow, wrist, fingers, great toe, hips, knees and ankles was normal showing active movement against full resistance.  In terms of physical dysfunction, the VA examiner noted that there were no physical findings of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone; spasticity or rigidity, fasciculations, cranial nerve dysfunction, or endocrine dysfunction.  The VA examiner also reported that there was no history of seizures, mobility problems, malaise, bowel and bladder problems, erectile dysfunction, speech/swallowing difficulty, or decreased sense of taste or smell.

In terms of cognitive impairment, and in particular memory, attention, concentration and executive functions, the VA examiner found evidence of mild memory loss, such as having difficulty following the conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplaced items, attention, concentration, or executive functions, but without objective evidence on testing.  In terms of judgment, the VA examiner found evidence of mildly impaired judgment for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices and make a reasonable decision.  The VA examiner reported that the Veteran's social interactions were occasionally inappropriate, and noted that he was always oriented to person, time, place and situation.  Lastly, the VA examiner noted that the Veteran's motor activity, and visual spatial orientation were normal.

In terms of subjective symptoms, the VA examiner found three or more subjective symptoms that mildly interfered with work; instrumental activities of daily living; or work, family or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness,  daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  In terms of neurobehavioral effects, the VA examiner found one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction or both but do not preclude them.  The VA examiner noted that the Veteran was able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  Consciousness was normal.  

A CT scan of the head revealed mild generalized atrophy, and mild asymmetry of the ventricles, unchanged from prior exam.  In summary, the VA examiner diagnosed the Veteran with moderate post concussive syndrome with headaches, noting that the Veteran reported severe and recurrent headaches ever since being hit in the head with a rifle butt.  The VA examiner noted that he was currently unemployed due to severe headaches and PTSD.  The examiner noted that the Veteran's post concussive syndrome with headaches affected his occupational activities in that he experienced memory loss, decreased concentration, inappropriate behavior, poor social interactions, difficulty following instructions; hearing difficulty; lack of stamina, and pain.  However, he reported that the Veteran's disability did not affect his daily activities of dressing, feeding, bathing, toileting and grooming, but did affect his driving.

III. Governing Law and Regulations for Traumatic Brain Injuries

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Specifically, the Board must consider whether there have been times when the disability has been more severe than at others, and rate it accordingly.  The issue of residuals of brain trauma to include headaches arises from a claim for an increased rating received in November 2004.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, November 2003) until VA makes a final decision on the claim.  See Id.  See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2010).

The Veteran's residuals of brain trauma with headaches is currently evaluated as 40 percent disabling from November 17, 2004, under Diagnostic Code 8045, residuals of a traumatic brain injury (TBI).  38 C.F.R. § 4.124a.

The Veteran's claim for an increased rating for residuals of brain trauma, to include headaches was received on November 17, 2004.  During the course of the appeal, the regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,693 - 54,708 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, in this case, prior to October 23, 2008, the Board may apply only the previous version of the rating criteria.  As of October 23, 2008, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

Under the previous regulation, Diagnostic Code 8045 provides for the evaluation of brain disease due to trauma.  38 C.F.R. § 4.124a (2008).  This diagnostic code specifies that purely neurological disabilities are rated under the applicable diagnostic code.  Purely subjective complaints, such as headache, dizziness, or insomnia, which are recognized as symptomatic of brain trauma, are rated at 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma) and may not be combined with any other rating for a disability due to brain trauma.  A rating in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 may not be assigned in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.

Under the amended regulation, Diagnostic Code 8045 again provides for the evaluation of TBI.  38 C.F.R. § 4.124a (effective October 23, 2008).  But now there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified." Id.

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Id.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id.

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).

IV. Analysis

As noted above, the Veteran's residuals of brain trauma with headaches is currently evaluated as 40 percent disabling from November 17, 2004, under Diagnostic Code 8045, residuals of a traumatic brain injury (TBI).  See 38 C.F.R. § 4.124a., Diagnostic Code 8045 (2010).  The propriety of the currently assigned 40 percent rating and effective date for the 40 percent rating are not currently before the Board.  The only question at hand is whether the Veteran deserves a rating higher than 40 percent under either the old or new diagnostic criteria pertaining to a brain trauma, including whether a separate rating is warranted under another diagnostic code due to emotional/behavioral or physical dysfunction resulting from TBI, or any residual with a distinct diagnosis even if that diagnosis is based on subjective symptoms.  See 38 C.F.R. § 4.124a, Diagnostic code 8045 (effective October 23, 2008).

Under the rating criteria effective October 23, 2008, the Board finds that a higher 70 percent evaluation under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" is not warranted because the medical evidence does not reflect an overall disability picture consistent with a level of impairment of 3 (that is, 70 percent disabling) for any one facet.  38 C.F.R. § 4.124a (effective October 23, 2008).  The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets, and a higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.   

For the time period in question-October 23, 2008 forward, the November 2009 VA examination is the relevant medical evidence to consider to determine the highest level of severity for any facet of cognitive impairment.  The Board assigns a level of severity of "1" for the facet pertaining to memory, attention, concentration and executive functions because the November 2009 VA examiner reported a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplaced items), attention, concentration, or executive functions, but without objective evidence on testing.  A 70 percent evaluation (level of severity of 3) would only be appropriate if the VA examiner had found objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.  Because impaired memory, attention, and concentration were not evident on objective testing, the level of severity of "1" and no higher is appropriate.

In terms of judgment, the VA examiner found evidence of mildly impaired judgment for complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices and make a reasonable decision.  As such, a level of severity of "1" has been assigned for the Judgment facet.  A 70 percent evaluation (level of severity of 3) is not warranted unless a medical examiner finds evidence of moderately severely impaired judgment for even routine and familiar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

A level of severity of "1" has been assigned for the Social interaction facet, because the 2009 VA examiner found evidence that social interaction was occasionally inappropriate.  A higher 70 percent evaluation (level of severity of "3") is not warranted unless a medical examiner finds evidence that social interaction is inappropriate most or all of the time.  

A level of severity of "1" has been assigned for the Subjective symptoms facet, because the 2009 VA examiner found evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  In this case, the Veteran experienced frequent insomnia, and hypersensitivity to sound and light.  A higher overall evaluation of 70 percent (level of severity of 3) based on the subjective symptoms facet is not attainable.  A level of impairment of "2" (that is, 40 percent disabling) is the highest level of severity for the subjective symptoms facet.  

A level of severity of "1" has been assigned for the Neurobehavioral effects facet, indicating that the 2009 VA examiner found evidence of one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  The 2009 VA examiner reported that the Veteran was easily irritated, angered and agitated and had difficulty with impulse.  A higher 70 percent evaluation (level of severity of "3") is not warranted unless the examiner finds evidence of one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.  

In addition to the above facets, the VA examiner found that the Veteran was always oriented to person, time, place and situation, his motor activity was normal, his visual spatial orientation was found to be normal, and the Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  As such, a level of severity of "0" is assigned for the facets pertaining to orientation, motor activity, visual spatial orientation, and communication.  In order to obtain a higher level of severity for any of these facets, the Veteran would have to be disoriented or have abnormal motor activity or impaired visual spatial orientation, or impaired communication, none of which has been demonstrated.
As noted above, the evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  To obtain a 70 percent evaluation, a severity level of "3" would have to be assigned for one of the 10 facets discussed above.  However, "1" is the highest level of severity noted for any of the facets, which was assigned for the following facets: memory, attention, concentration, executive functions; judgment; social interaction; subjective symptoms and neurobehavioral effects.  A level of severity of "0" was assigned for the following facets: orientation, motor activity, visual spatial orientation, and communication.  Therefore, based on the medical evidence for the time period in question, a 70 percent evaluation is not warranted because none of the 10 facets are assigned a level of severity of "3".  In summary, the Board finds that the evidence does not support a 70 percent disability rating for other symptoms of the Veteran's post concussive syndrome aside from headaches under Diagnostic Code 8045.  38 C.F.R. § 4.3.  

However, the new Diagnostic Code 8045 also states that VA should separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. Id.  In addition, Note (1) to the new Diagnostic Code 8045 provides that if the manifestations of TBI residuals are clearly separable, assign a separate evaluation for each condition.  Id.  In this regard, the Board will assign a separate evaluation for the headache component of the Veteran's service-connected TBI injury under Diagnostic Code 8100.  

Under Diagnostic Code 8100, a noncompensable rating for migraine is warranted with less frequent attacks.  A higher 10 percent rating is in order for migraine with characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum evaluation of 50 percent is awarded when migraine is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a (2010).  

The Board finds that the evidence supports a 50 percent rating under Diagnostic Code 8100 for the Veteran's headaches stemming from his traumatic brain injury.  The Veteran's headaches have been classified as migraine headaches in the past.  For example, in a February 2008 progress note, the Veteran reported that his migraine headaches were still coming and going and stated that he used medications three or four times per week.  He reported that his migraine headaches started when he was in Vietnam and got injured on his nose.  The Veteran reported that the feeling started above his eyebrows, and was a pounding sensation that radiated.  An October 2007 problems list from the Tampa VA medical center (VAMC) reflected a diagnosis of migraines.  However, most significant is the information elicited from the Veteran at the 2009 VA examination, where he described severe, recurrent headaches ever since being hit in the head with a rifle butt.  The 2009 VA examiner reported that the Veteran had been unemployed for five to ten years due to severe headaches and PTSD.  The Veteran is competent to report on the severity of his headaches because headache symptoms are capable of lay observation, Layno v. Brown, 6 Vet. App. 465, 469 (1994), and he has credibly reported that his headaches are prostrating.  In summary, the Veteran has described severe, recurrent headaches and the VA examiner stated that the Veteran has not been able to work in part due to his severe headaches.  Therefore, the Board finds that the Veteran's headaches are characterized by very frequent completely prostrating and prolonged attacks productive of "severe" economic inadaptability, warranting a 50 percent rating under Diagnostic Code 8100.  As to the award of an additional 50 percent rating for the Veteran's headaches due to a TBI under the new Diagnostic Code 8045, this rating is effective from October 23, 2008, the effective date of the new criteria.  

The Board notes that emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately under 38 C.F.R. § 4.130 (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder due to TBI, emotional/behavioral symptoms should be evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other residuals of TBI not otherwise classified."  In this case, the November 2009 VA examiner did not diagnose the Veteran with a specific mental disability attributable to his TBI, although he noted that the Veteran was easily irritated, angered, and agitated, and had difficulty with impulse control.  These symptoms were taken into account under the neurobehavioral effects facet of the table in diagnostic code 8045, in determining a level of severity of "1" for this facet.

In addition, the Veteran is currently diagnosed with a comorbid mental disability-posttraumatic stress disorder (PTSD) evaluated as 50 percent disabling.  Although the November 2009 VA examiner did not state which emotional/behavioral symptoms were part of the comorbid PTSD versus which represented residuals of TBI, as noted above, the Board provided the Veteran with the benefit of the doubt and considered the Veteran's emotional/behavioral problems under the neurobehavioral effects facet of the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  [Moreover, in August 2009, the Board denied the issue of entitlement to a disability rating greater than 50 percent for the Veteran's service-connected PTSD.]  

In terms of physical dysfunction resulting from his traumatic brain injury, the 2009 VA examiner specifically reported that there was no evidence of autonomic nervous system impairment, gait abnormalities, imbalance or tremors, muscle atrophy or loss of muscle tone; spasticity or rigidity, fasciculations, cranial nerve dysfunction, or endocrine dysfunction.  The VA examiner also reported that there was no history of seizures, mobility problems, malaise, bowel and bladder problems, erectile dysfunction, speech/swallowing difficulty, or decreased sense of taste or smell.  The Veteran is currently service-connected for several physical disabilities resulting from his traumatic brain injury including tinnitus, scars, and fracture of the nasal bone.  Based on the medical evidence of record, the Board can find no other physical disability resulting from the Veteran's TBI that requires a separate rating under the appropriate diagnostic code.

Lastly, under the rating criteria in effect prior to October 23, 2008, the Board finds that a rating in excess of 40 percent is not assignable under Diagnostic Code 9304.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  The Veteran has not been diagnosed with multi-infarct dementia associated with brain trauma at any point during the pendency of the appeal.  In this case, a February 2003 VA examiner diagnosed the Veteran with mixed headache disorder post-traumatic in nature, a January 2005 VA examiner diagnosed the Veteran with headaches, and the November 2009 VA examiner diagnosed the Veteran with post-concussive syndrome with headaches.  As such, a higher rating is not available under the previous version of Diagnostic Codes 8045-9304.

In summary, for the reasons discussed above, the Board finds that the Veteran is not entitled to a higher 70 percent evaluation under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" because no facet was classified at a "3" level of severity.  However, a separate 50 percent evaluation is warranted under diagnostic code 8100 for migraine headaches effective from October 23, 2008 (the effective date of the revised TBI rating criteria).

Moreover, the Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted for the service-connected brain trauma residuals at any time during the current appeal.  That provision provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria, as shown by evidence reflecting that the disability at issue causes marked interference with employment or has in the past or continues to require frequent periods of hospitalization, thereby rendering impractical the use of the regular schedular standards.  Id.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disorder are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his brain trauma residuals and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, the Board concludes that referral for extraschedular consideration-for this service-connected disability-is not warranted.  


ORDER

Entitlement to an evaluation in excess of 40 percent for residuals of brain trauma is denied.

A separate 50 percent evaluation for migraine headaches resulting from brain trauma is granted effective from October 23, 2008, subject to the laws and regulations governing monetary benefits.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


